AMENDMENT NO.2
TO
POWER PURCHASE AND OPERATING AGREEMENT
BETWEEN
COGENTRIX OF RICHMOND, INC.
AND
VIRGINIA ELECTRIC AND POWER COMPANY


                     THIS AMENDMENT NO.2 dated as of July 1,2001 (hereinafter
the "Effective Date") is by and between COGENTRIX OF RICHMOND, INC. ("Operator")
and VIRGINIA ELECTRIC AND POWER COMPANY ("Virginia Power").

RECITALS

          A.   Operator and Virginia Power entered into a Power Purchase and
Operating Agreement dated as of January 24, 1989, originally between Virginia
Power and Cogentrix of Petersburg, Inc. (the Operator's former name), and
Amendment No.1 to the Power Purchase and Operating Agreement dated as of
December 10, 1990 (such Power Purchase and Operating Agreement, as amended,
hereafter referred to as the "Agreement"). All capitalized terms used herein and
not otherwise defined or modified shall have the meanings set forth in the
Agreement.

          B.   Pursuant to Section 10.7 of the Agreement, the parties have
negotiated (1) redetermined values for certain components of the Base Fuel
Compensation Price as of the Effective Date, and (2) modified formulas by which
certain components of the Base Fuel Compensation Price shall be adjusted in the
future and now wish to amend the Agreement to effect such changes.

                    NOW, THEREFORE, Operator and Virginia Power agree as
follows:

                    1.     Section 10.2 of the Agreement is hereby amended by
deleting the existing text in its entirety and replacing it with the following
text:




"Base Fuel Compensation Price, BFCP, for energy received from the Facility shall
be 2.300 cents/kWh, effective July 1,2001. The Base Fuel Compensation Price was
calculated based on a price of coal of 1.590 ¢/kWh, the Base Coal Price (BCP), a
rail price of 0710¢/kWh, the Base Rail Price (BRP), using an assumed Heat Rate
of 12,287 Btu/kWh (the "Contract Heat Rate") and a base delivered fuel cost of
$1.87/million Btu. The Base Fuel Compensation Price shall be subject to
adjustment only as specified herein."




                    2.     Section 10.3 of the Agreement is hereby amended by
deleting the existing text in its entirety and replacing it with the following
text:




"For the purpose of this Section 10.3, the following terms whether in the
singular or in the plural, shall have the meanings stated below:

(a)

Base Solid Fuel Index (BSFI) - The Solid Fuel Index for the first Calendar
Quarter of2001. Using the definitions specified herein, BSFI is SFI (1, 2001)
and is equal to 155.68 cents per million Btu.

(b)

Solid Fuel Index (SFI) - The average cost of coal (including the impact of
applicable tax credit, e.g., the Virginia Tax Credit) purchased for Virginia
Power's in-system coal-fired stations reported in cents per million Btu for the
three month period constituting the second Calendar Quarter prior to the
Calendar Quarter for which the Fuel Compensation Price is being determined. The
index is calculated using the weighted average delivered cost in cents per
million Btu, reported on FERC Form 423. The SFI shall be abbreviated as SFI
(q,y) where q is the Calendar Quarter and y is the year.

(c)

Adjusted Base Rail Price (ABRP) - The result of adjusting the Base Rail Price
commencing with the calculation of the Fuel Compensation Price that will be
effective during the fourth Quarter of2001 and each Quarter thereafter. The ABRP
shall be abbreviated as ABRP (q,y) where q is the Calendar Quarter and y is the
year.

(d)

Gross Domestic Product Implicit Price Deflator (GDPIPD)- The Gross Domestic
Product Implicit Price Deflator quarterly indices as last published by the U.S.
Department of Commerce at least two (2) weeks prior to the beginning of the
Calendar Quarter for which the Fuel Compensation Price is being determined. The
GDPIPD shall be expressed as GDPIPD (q, y) where q is the Calendar Quarter and y
is the year. GDPIPD (q-2,y) and GDPIPD (q-3,y) represent the GDPIPD published
for the second and third Calendar Quarters prior to the Calendar Quarter (q,y)
for which the Fuel Compensation Price is being determined.


Should the GDPIPD index specified herein be discontinued, an index specified by
the appropriate government agency as the replacement index, if any, shall be
used. If no replacement index is specified, a new index which most accurately
reflects changes for the applicable cost component shall be substituted by
mutual agreement of the Parties. If the basis of the calculation of the index
specified herein is substantially modified, the index as modified may continue
to be used or another index may be substituted by mutual agreement of the
Parties. A change in the base year reporting basis, minor changes in weighting,
and minor changes in benchmarks shall not be construed as substantial
modification to the index, and the affected values shall be re-established in
accordance with the instructions issued by the appropriate government agency."

   



                    3.     Section 10.4 of the Agreement is hereby amended by
deleting the existing text in its entirety and replacing it with the following
text:




 

"At least (2) weeks prior to the beginning of each Calendar Quarter, commencing
with the fourth Quarter of 2001 and each Quarter thereafter, the Fuel
Compensation Price that will be effective during the next subsequent Calendar
Quarter shall be calculated as follows:

   

Fuel Compensation Price (q,y) = BCP [ 1 +.75 ( SFI(q-2,y) - BSFI)]
                                                                                   BSFI


 

+ ABRP(q-1,y) [1 +.5 (GDPIPD(q-2,y) - GDPIPD(q-3,y)]
                                                GDPIPD(q-3,y)

     

Thus, if the Fuel Compensation Price were being determined for the fourth
Calendar Quarter of 2001, the variable SFI of the above equation would be the
SFI calculated for the second Calendar Quarter of 2001, the variable ABRP would
be the BRP, as determined for the third Calendar Quarter of 2001, and the
variable GDPIPD indices would be the GDPIPD indices as published for the first
and second Calendar Quarters of 2001."




                    4.     The Agreement, as expressly amended by and together
with this amendment, constitutes the entire agreement of the parties and all
references therein to the "Agreement" shall be deemed to refer to the Agreement
as amended hereby. All terms and conditions of the Agreement not expressly
amended herein remain in full force and effect as originally executed or
previously amended.




                    IN WITNESS WHEREOF, the Parties have caused this amendment
to be executed and by authorized representatives effective the date first showed
above.



VIRGINIA ELECTRIC AND POWER COMPANY


By:            s/  Karla J. Haislip         

Title:  Director - Capacity Acquisition
              Market Origination

COGENTRIX OF RICHMOND, INC.


By:     s/  C. A. Halcomb                  

Title:  Vice President